Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on August 29. 2022, in which claims 1, 2, 4, 5, 8-13, 15-20 were presented, of which claims 1, 10, and 15 were amended, and claims 19-20 were added, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to new claim(s) 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: The Examiner asserts that Meir is directed to an orthopedic shoe due to the separate toe boxes that are present in its shoes. However, orthopedic shoes are footwear designed to help support or correct the biomechanics of the body. Meir's objective is to provide a shoe that conforms with and/or nests against the toes, which does not change the biomechanics of the body during ambulation. Clough provides an orthopedic wedge that can be placed in a shoe, but one of ordinary skill in the art would not reasonably look to Meir in particular among the vast number of shoe structures available when considering integrating the wedge of Clough into a shoe structure. In particular, one would not have a reasonable expectation of success in combing Meir and Clough, because it would not be clear how Meir' s upper which is taught to conform with and/or nest against the toes might interfere during ambulation of the foot with Clough' s wedge, to achieve the big toe moving into dorsiflexion and the first metatarsal plantarflexing. 
Thus, independent claims 1 and 15 are patentable. Dependent claims are patentable for at least the same reasons. Accordingly, withdrawal of the rejection is respectfully requested. 

Examiners Response: Examiner respectfully disagrees. The shoe of Meir (US Patent 10,130,142) discloses the structure of the Applicants substantially as claimed, and is therefore capable of performing/behaving as an orthopedic shoe. Meir does not disclose an elevating portion. However, Clough (US Patent 6,170,176) is used to teach the elevating portion, designed to fit within footwear. One of ordinary skill in the art would recognize with the combination of Meir in view of Clough, a user’s big toe can be elevated above other toes, thereby resulting in the big toe moving into dorsiflexion and the first metatarsal plantarflexing, as discussed below.

Applicants 2nd Argument: Slingluff is directed to a boot that inclines all of the toes of a skier (or snowboarder) so that the wearer can apply greater downward pressure on the skis, thereby controlling the skis much better than with a conventional boot. The Examiner points to the rehabilitation use of Slinghuff’s shoe; however, use of Slinghuff in rehabilitative physical therapy is for use in these sports and necessarily involves angling of all of the toes (for use in skying, snowboarding, mountaineering, etc.). Moreover, Slinghuff angles each toe, though, the big toe may be angled to a greater extent than the other toes. His intention is not to impart additional stability to the foot structure, but rather to place the toes perpendicular to gravity forces, therefore imparting more control of the skis. In contrast, the present shoe elevates only the big toe such that the elevating portion imparts foot stability as compared to a shoe without the elevating portion. The claimed device does not use the angled elevation in physical therapy, but rather to incorporate this into everyday use to impart the stability necessary to optimize performance or reduce or eliminate pain. Thus, while Slingluff teaches a boot without bending, the purpose of the elevation in the present 43218168 
Application No. 16/429,737Docket No.: 09166-027002Reply to Office Action of April 29, 2022application is to improve the position of the big toe relative to the ground so that the big toe moves into dorsiflexion and the first metatarsal plantarflexes. Thus, one of ordinary skill in the art would not have a reasonable expectation of success arriving at independent claims 1 and 15 based on the teachings of Meir, Clough, and Slinghuff. 
Examiners Response: Examiner respectfully disagrees. Slingluff teaches an elevated toe device, within a ski boot, which can be applied to a user for rehabilitation purposes by adjusting the angle of the users toes. The elevating portion of Meir in view of Clough is being modified by Slingluff’s device, to elevate a big toe at various angles. One of ordinary skill in the art would find reasonable success with the combination because they accomplish the same goal of bending the users toe(s), as discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 19, the limitation “groove extends only a width corresponding to a width of the big toe” in lines: 1-2 is claiming a human organism. Examiner suggests changing the limitation to “groove configured to extend only a width corresponding to a width of the big toe”.
Claim 11, recites the limitation “the elevation portion is configured to have a plurality of different elevations”, renders the claim indefinite because it is unclear how it is configured to form a plurality of the elevation portions? Whether because of the flexible material of the sole is configured to adjust to multiple elevations?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US Patent 10,130,142) in view of Clough (US Patent 6,170,176).
Regarding claim 1, Meir discloses an orthopedic shoe (combination of 100, 130 and 132, examiner notes the structure, 137, makes the article of footwear an “orthopedic shoe” because it’s designed to separate the big toe from other toes as the footwear is in use, as shown in Fig. 5-7) comprising a shoe (100, Fig. 1,2, and 5-7) having an upper (120) and a sole (110), the upper (120) having a multi-compartment toe box (130 and 132, Fig. 4-6) at a forefront of the shoe (see annotated Fig. 5 below), the multi-compartment toe box (130 and 132) including a separate compartment (130) configured to accommodate a big toe (Fig. 6, “configured to…toe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image1.png
    290
    523
    media_image1.png
    Greyscale

Fig. 5-Examiner Annotated

    PNG
    media_image2.png
    367
    657
    media_image2.png
    Greyscale

Fig. 6-Examiner Annotated
Meir does not disclose an elevating portion.
However, Clough teaches yet another orthopedic device, wherein Clough teaches an elevating portion (14, Fig. 1) in an interior of the shoe (Col. 2, lines: 40-43) extending at an angle (y, Fig. 3) from the sole (12) towards the upper (Col. 2, lines: 40-43, examiner notes when the device is placed into a shoe the angle, y, would extending from the sole towards the upper), such angle (y) beginning at a location configured to where the big toe bends at the first metatarsal phalangeal joint at the base of the big toe (Col. 3, lines: 48-54 and lines: 58-64, Fig. 3, “configured to…base of the big toe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and is configured to elevate the big toe above other toes, thereby resulting in the big toe moving into dorsiflexion and the first metatarsal plantarflexing (Col. 3, lines: 48-54 and lines: 58-64, “configured to… plantarflexing” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic shoe disclosed by Meir, by incorporating an elevating portion as taught by Clough, in order to aid in the recovery of the big toe, by keeping it tensioned.
Regarding claim 4, Meir in view of Clough disclose the upper (120, Fig. 1 and 2 of Meir) comprises a flexible fabric at a location above the elevating portion (Col. 11, Lines: 54-61, examiner notes Meir teaches a flexible fabric because the listed materials of the upper are known in the art as being flexible. In addition, with the combination above, since the elevating portion of Clough is beneath a wearers big toe, the upper would be above the elevating portion)

Regarding claim 5, Meir in view of Clough disclose the multi-compartment toe box (132 of Meir) has a peak height (see annotated Fig. 6 above) above the sole (110) at a location above the elevating portion (examiner notes the toe box is shown as being above a wearers big toe and the elevating portion of Clough is shown as being placed underneath a wearers big toe. Therefore, with the combination above, the toe box, 132, would be above the elevating portion of Meir).   

Regarding claim 15, Meir discloses an orthopedic shoe (combination of 100, 130 and 132, examiner notes the structure, 137, makes the article of footwear an “orthopedic shoe” because it’s designed to separate the big toe from other toes as the footwear is in use, as shown in Fig. 5-7) comprising a shoe (100, Fig. 1,2, and 5-7) having an upper (120) and a sole (110), the upper (120) comprises a toe box (130, Fig. 4-6), and wherein the toe box (130) has a peak height (see annotated Fig. 6 above) above the sole (110).
Meir does not disclose an elevating portion.
However, Clough teaches yet another orthopedic device, wherein Clough teaches an elevating portion (14, Fig. 1) in an interior of the shoe (Col. 2, lines: 40-43) extending at an angle (y, Fig. 3) from the sole (12) towards the upper (Col. 2, lines: 40-43, examiner notes when the device is placed into a shoe the angle, y, would extending from the sole towards the upper), such angle (y) beginning at a location corresponding to where the big toe bends at the first metatarsal phalangeal joint at the base of the big toe (Col. 3, lines: 48-54 and lines: 58-64, Fig. 3), and is configured to elevate the big toe above other toes, thereby resulting in the big toe moving into dorsiflexion and the first metatarsal plantarflexing (Col. 3, lines: 48-54 and lines: 58-64, “configured to… plantarflexing” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic shoe disclosed by Meir, by incorporating an elevating portion as taught by Clough, wherein with the combination presented, the toe box would have a peak height above the sole at a location above the elevating portion since the elevating portion of Clough is shown as being placed underneath a wearers big toe, in order to aid in the recovery of the big toe, by keeping it tensioned.

Regarding claim 17, Meir in view of Clough disclose the upper (120, Fig. 1 and 2 of Meir) comprises a flexible fabric at a location above the elevating portion (Col. 11, Lines: 54-61, examiner notes Meir teaches a flexible fabric because the listed materials of the upper are known in the art as being flexible. In addition, with the combination above, since the elevating portion of Clough is beneath a wearers big toe, the upper would be above the elevating portion).

Regarding claim 18, Meir in view of Clough disclose the elevating portion (14, Fig. 1 of Clough) comprises a wedge (as shown in Fig. 1) located at the location corresponding to the big toe configured to elevate said big toe at the angle (y) from a top planar surface of the sole (Fig. 1 and 2, Col. 4, lines: 12-17,“configured to…sole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Claims 2, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Clough, further in view of Slingluff (US Patent 9,370,220).
	Regarding claim 2, Meir in view of Clough disclose the invention substantially as claimed above.
	They do not disclose the elevating portion is configured to have a plurality of different elevations.
	However, Slingluff teaches yet another elevated toe device (examiner notes the elevated toe device can also be applied to physical therapy, as stated in Col. 9, Lines: 26-28), wherein Slingluff teaches an elevating portion (combination of 1502, 1504, and 1506, Fig. 15) is configured to have a plurality of different elevations (Col. 8, Lines: 2-7).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Meir in view of Clough, by utilizing an elevating portion configured to have a plurality of different elevations as taught by Slingluff, in order to adjust how much the big toe is stretched/tensioned when undergoing rehabilitation.

	Regarding claim 8, Meir in view of Clough, further in view of Slingluff disclose the elevating portion (combination of 1502, 1504, and 1506, Fig. 15 of Slingluff) comprises: at least one screw (1506) disposed in a screwhole (Col. 7, Line: 62-Col. 8, Line: 2, examiner notes the area around element 1506 is the “screwhole”) formed in the sole (examiner notes the one screw, 1506, is shown within the “sole” in Fig. 15) at the location corresponding to the big toe (Fig. 6 and 13); and a plate (1502) configured to elevate the big toe upon engagement with the end of the screw (“configured to…screw” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 7, lines: 57-61, see annotated Fig. 15 below,).


    PNG
    media_image3.png
    279
    427
    media_image3.png
    Greyscale

Fig. 15-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic shoe as disclosed by Meir in view of Clough, by incorporating a screw and screwhole, as taught by Slingluff, in order to provide a sturdy base to the elevating portion at different angles.
They do not disclose the elevating portion comprises at least two screws, screwholes, and ends of the at least two screws.
However, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, providing the elevating portion with at least two screws and screwholes allows for the elevating portion to be securely held at different angles, without inadvertently coming undone, due to the screws acting as the base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Meir in view of Clough, by incorporating at least two screws and screwholes as taught by Slingluff, wherein with this combination the plate would elevate the big toe upon engagement with the ends of the at least two screws, in order to securely hold the elevating portion at different angles , without inadvertently coming undone, due to the screws acting as the base.

	Regarding claim 16, Meir in view of Clough disclose the invention substantially as claimed above.
	They do not disclose the elevating portion is configured to have a plurality of different elevations.
	However, Slingluff teaches yet another elevated toe device (examiner notes the elevated toe device can also be applied to physical therapy, as stated in Col. 9, Lines: 26-28), wherein Slingluff teaches an elevating portion (combination of 1502, 1504, and 1506, Fig. 15) is configured to have a plurality of different elevations (Col. 8, Lines: 2-7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Meir in view of Clough, by utilizing an elevating portion configured to have a plurality of different elevations as taught by Slingluff, in order to adjust how much the big toe is stretched/tensioned when undergoing rehabilitation.

Claims 9, 10, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Clough, further in view of Cherniak (US Patent 4967750).
Regarding claim 9, Meir in view of Clough disclose the invention substantially as claimed above.
	They do not disclose an outsole of the sole has a groove.
	However, Cherniak teaches yet another orthopedic shoe, wherein Cherniak teaches an outsole of the sole (20, Fig. 1-4 and 6) has a groove (see annotated Fig. 1 below, examiner notes groove, 31, are shown within the annotated region) formed therein extending along a width of the sole (as shown in Fig. 6).

    PNG
    media_image4.png
    327
    740
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole as disclosed by Meir in view of Clough, by incorporating a groove to the outsole of the sole as taught by Cherniak, wherein with this combination, the groove would be at a location corresponding to a base of the elevating portion which contacts the sole at the location where the big toe bends at the first metatarsal phalangeal joint, since the location of the elevating portion is not being altered, in order to provide traction to the shoe and prevent slipping. 

Regarding claim 10, Meir discloses an orthopedic shoe (combination of 100, 130 and 132, examiner notes the structure, 137, makes the article of footwear an “orthopedic shoe” because it’s designed to separate the big toe from other toes as the footwear is in use, as shown in Fig. 5-7) comprising a shoe (100, Fig. 1,2, and 5-7) having an upper (120) and a sole (110).
Meir does not disclose an elevating portion.
However, Clough teaches yet another orthopedic device, wherein Clough teaches an elevating portion (14, Fig. 1) in an interior of the shoe (Col. 2, lines: 40-43) extending at an angle (y, Fig. 3) from the sole (12) towards the upper (Col. 2, lines: 40-43, examiner notes when the device is placed into a shoe the angle, y, would extending from the sole towards the upper), such angle (y) beginning at a location configured to be where the big toe bends at the first metatarsal phalangeal joint at the base of the big toe (Col. 3, lines: 48-54 and lines: 58-64, Fig. 3, “configured to… base of the big toe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and is configured to elevate the big toe above other toes, thereby resulting in the big toe moving into dorsiflexion and the first metatarsal plantarflexing (Col. 3, lines: 48-54 and lines: 58-64, “configured to… plantarflexing” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic shoe disclosed by Meir, by incorporating an elevating portion as taught by Clough, in order to aid in the recovery of the big toe, by keeping it tensioned.
They do not disclose an outsole of the sole has a groove.
	However, Cherniak teaches yet another orthopedic shoe, wherein Cherniak teaches an outsole of the sole (20, Fig. 1-4 and 6) has a groove (see annotated Fig. 1 above) formed therein extending along a width of the sole (as shown in Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole as disclosed by Meir in view of Clough, by incorporating a groove to the outsole of the sole as taught by Cherniak, wherein with this combination, the groove would be at a location corresponding to a base of the elevating portion which contacts the sole at the location configured to be where the big toe bends at the first metatarsal phalangeal joint, since the location of the elevating portion is not being altered, in order to provide traction to the shoe and prevent slipping. 

Regarding claim 12, Meir in view of Clough and Cherniak disclose the upper (120, Fig. 1 and 2 of Meir) comprises a flexible fabric at a location above the elevating portion (Col. 11, Lines: 54-61, examiner notes Meir teaches a flexible fabric because the listed materials of the upper are known in the art as being flexible. In addition, with the combination above, since the elevating portion of Clough is beneath a wearers big toe, the upper would be above the elevating portion)

Regarding claim 13, Meir in view of Clough and Cherniak disclose the multi-compartment toe box (132 of Meir) has a peak height (see annotated Fig. 6 above) above the sole (110) at a location above the elevating portion (examiner notes the toe box is shown as being above a wearers big toe and the elevating portion of Clough is shown as being placed underneath a wearers big toe. Therefore, with the combination above, the toe box, 132, would be above the elevating portion of Meir).   
Regarding claim 19, Meir in view of Clough and Cherniak disclose the groove (see annotated Fig. 1 above of Cherniak) extends only a width corresponding to a width of the big toe (examiner notes the annotated groove area is shown having a width corresponding to where big toe would be in annotated Fig. 1 above).  

Regarding claim 20, Meir in view of Clough and Cherniak disclose the groove (see annotated Fig. 1 above of Cherniak) changes the flexibility of the sole at the groove relative to other portions of the sole (examiner notes the device of the prior art discloses substantially all of the claimed structural elements and therefore capable of performing the claimed function).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Clough and Cherniak (US Patent 4967750) and further in view of Slingluff (US Patent 9,370,220).
Regarding claim 11, Meir in view of Clough and Cherniak disclose the invention substantially as claimed above.
	They do not disclose the elevating portion is configured to have a plurality of different elevations.
	However, Slingluff teaches yet another elevated toe device (examiner notes the elevated toe device can also be applied to physical therapy, as stated in Col. 9, Lines: 26-28), wherein Slingluff teaches an elevating portion (combination of 1502, 1504, and 1506, Fig. 15) is configured to have a plurality of different elevations (Col. 8, Lines: 2-7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Meir in view of Clough, by utilizing an elevating portion configured to have a plurality of different elevations as taught by Slingluff, in order to adjust how much the big toe is stretched/tensioned when undergoing rehabilitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732      

/Timothy K Trieu/Primary Examiner, Art Unit 3732